Citation Nr: 1443813	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-17 903	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a cervical spine disability, including degenerative joint disease with subtle neurological deficits involving the left upper extremity, also considering whether an extra-schedular rating is warranted.

2.  Entitlement to an initial compensable rating for cervicogenic headaches as secondary to the service-connected cervical spine disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1998.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied him a rating higher than 10 percent for his cervical spine condition, while granting service connection on a secondary basis for his cervicogenic headaches and assigning an initial 0 percent (i.e., noncompensable) rating for this associated disability.  He appealed for higher ratings, so for an increased evaluation for his cervical spine condition (see Francisco v. Brown, 7 Vet. App. 55 (1994)) and an initial compensable rating for the consequent headaches (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)).

He testified in support of these claims during an October 2012 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (2013).  This additional evidence included records of relevant neck or cervical spine surgery that he had undergone in 2009, and primarily owing to this additional evidence and his hearing testimony the Board is remanding his claims to the Agency of Original Jurisdiction (AOJ) rather than immediately deciding them.

Also note that additional claims of entitlement to a temporary total rating based on hospitalization or post-surgical convalescence and entitlement to service connection for renal insufficiency have been raised by the record, but have not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over these additional claims, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



REMAND

In testimony during his October 2012 videoconference hearing before the undersigned VLJ of the Board, the Veteran indicated that his service-connected cervical spine condition and service-connected headaches (which are secondary to the cervical spine condition) had worsened appreciably since his last VA compensation examination.  He claimed that his last VA compensation examination was sometime in 2009, before undergoing surgery on his cervical spine.  However, a preliminary review of the record reveals that in actuality he underwent a VA examination in October 2010, so after rather than before his surgery in September 2009.  Regardless, even that examination is now more than 4 years old.

Under the Veterans Claims Assistance Act (VCAA), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  And where the evidence of record does not reflect the current state of his disability, a VA examination must be performed.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  Given that more than 4 years have passed since his last cervical spine evaluation and over 5 years have passed since his last headaches evaluation, and the fact that he testified during his videoconference hearing that these disabilities had worsened, new examinations are needed reassessing the severity of these disabilities.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination); and VAOPGCPREC 11-95 (April 7, 1995).

The Board also notes that it is unclear whether the October 2010 VA examination was ever considered by the RO in the first instance, perhaps because the Veteran stated he was filing a new claim for an increased rating for his cervical spine condition in a July 2010 phone call and the RO eventually construed that as a timely appeal of his already ongoing claim.  By the time the RO construed this as the appeal, the October 2010 VA examination had occurred, and it does not appear that the RO ever issued a subsequent supplemental statement of the case (SSOC).  Therefore, on remand, that examination must be considered by the RO, as well as the results of the additional examination now being directed on remand, so the Veteran is not unfairly prejudiced.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule the Veteran another VA compensation examination reassessing the severity of his cervical spine disability, including the degenerative joint disease (DJD) and all associated neurological abnormalities.  The claims folder, including a complete copy of this remand, must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The examiner should perform all diagnostic testing and evaluation deemed appropriate.

The examiner should elicit from the Veteran a history of symptomatology associated with the cervical spine condition and note that, in addition to the medical evidence of record, the Veteran's statements have been considered.  To the extent possible, the examiner should separate symptoms due to this service-connected disability from those due to any other condition.  If this cannot be done, i.e., the parceling of symptoms, then the examiner should so indicate.

All impairments should be noted.  In particular, the examiner must specify range of motion of the cervical spine in degrees of arc on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting), also comparing this motion to what VA considers normal range of motion in each of these directions.  See 38 C.F.R. § 4.71a, Plate V (2013).

If the Veteran demonstrates limitation of motion, the examiner should comment on the extent, if any, that pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including any additional limitation of motion.  The examiner therefore needs to specify at what point in the Veteran's range of motion pain sets in.

The examiner should also comment on whether and to what extent there is incoordination, weakened movement, and premature or excess fatigability on use, including expressing an opinion concerning whether there would be additional limits on functional ability on repeated or prolonged use of the cervical spine or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, must provide an assessment of the level of functional impairment on repeated use or during flare-ups.  Such discussion regarding additional limits on functional ability should specifically include a description of whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

If feasible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2013).

As well, the examiner should indicate whether there is ankylosis of this segment of the Veteran's spine and, if there is, whether it is favorable or unfavorable.

The examiner must additionally indicate whether there is degenerative disc disease (DDD) of the cervical spine, i.e., intervertebral disc syndrome (IVDS), and whether it is associated with the degenerative joint disease (DJD), i.e., arthritis, affecting this segment.  If determined it is, then, if possible, the examiner should also indicate whether the Veteran has had incapacitating episodes during the last 12 months and, if so, the number of episodes and the duration of them.  *An incapacitating episode is a period of acute signs and symptoms due to the IVDS that requires bed rest prescribed by a physician and treatment by a physician.

2.  Also schedule the Veteran another VA compensation examination reassessing the severity of his cervicogenic headaches.  All indicated tests and studies are to be performed and all findings reported in detail.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history of this associated disability.  A notation to the effect that this record review took place should be included in the report of the examiner.

The VA examiner must indicate all present symptoms and manifestations attributable to this service-connected headache condition, in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  So he/she must discuss the amount of characteristic prostrating attacks that are caused by these headaches.  

The examiner should elicit from the Veteran a history of symptomatology associated with this headache condition and note that, in addition to the medical evidence of record, the Veteran's statements have been considered.  To the extent possible, the examiner should separate symptoms due to this service-connected disability from those due to any other condition.  If this cannot be done, i.e., the parceling of symptoms, then the examiner should so indicate.

3.  Review the resulting examination reports to ensure they are responsive to the applicable rating criteria.  If not, take corrective action, such as by obtaining all necessary additional information.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).


4.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.  The SSOC must consider all new and previously unconsidered evidence, including the prior October 2010 VA examination report (in addition to the additional VA examination reports generated on remand).  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



